     Case 3:20-cv-00406-RFB-CLB Document 14 Filed 04/12/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     EFREN SANTIAGO LEFRANC,                               Case No. 3:20-cv-00406-RFB-CLB
4                                            Plaintiff                    ORDER
5            v.
6     ELKO COUNTY et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On February 5, 2021, the Court issued a screening order and granted Plaintiff 30

11   days to file an amended complaint, or the Court would dismiss the action with prejudice

12   for failure to state a claim. (ECF No. 9 at 9-10). On March 4, 2021, Plaintiff submitted a

13   motion for an extension of time to file his amended complaint but noted that he would be

14   placing his amended complaint into the prison mail system on March 5, 2021. (ECF No.

15   11). The Court granted the motion for extension of time and gave Plaintiff until April 2,

16   2021 to file his amended complaint. (ECF No. 12). On April 2, 2021, Plaintiff filed a notice

17   which stated that he did place his amended complaint in the prison mail system on March

18   5, 2021 but his inmate account transactions were returned without his legal mail and

19   returned unprocessed and unsigned. (ECF No. 13). Plaintiff seems to be requesting

20   another blank civil rights form in order to resubmit his amended complaint to the Court.

21   (Id.) The Court will grant Plaintiff an extension of time to file his amended complaint.

22          Plaintiff will file the amended complaint on or before Friday, May 21, 2021. If

23   Plaintiff chooses not to file an amended complaint, the Court will recommend dismissal

24   of this case with prejudice for failure to state a claim. (ECF No. 9 at 10).

25          For the foregoing reasons, it is ordered that Plaintiff will file his amended complaint

26   on or before Friday, May 21, 2021.

27          It is further ordered that the Clerk of the Court will send to Plaintiff the approved

28   form for filing a § 1983 complaint, instructions for the same, and a copy of his original
     Case 3:20-cv-00406-RFB-CLB Document 14 Filed 04/12/21 Page 2 of 2



1    complaint (ECF No. 10). If Plaintiff chooses to file an amended complaint, he should use
2    the approved form and he will write the words “First Amended” above the words “Civil
3    Rights Complaint” in the caption.
4
5                      12thday of April 2021.
           DATED THIS ___
6
7                                            UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
